TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00110-CR







Gary Haynes, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT


NO. 95-083, HONORABLE JACK ROBISON, JUDGE PRESIDING






PER CURIAM


Gary Haynes seeks to appeal from an order revoking community supervision.  Sentence
was imposed in this cause on December 18, 1996.  No motion for new trial was filed.  Appellant's pro se
notice of appeal was filed on January 21, 1997, four days after it was due.  Tex. R. App. P. 41(b)(1).  No
extension of time for filing notice of appeal was requested.  Tex. R. App. P. 41(b)(2).  There is nothing in
the record to indicate that notice of appeal was properly mailed to the district clerk within the time
prescribed by rule 41(b)(1).  Tex. R. App. P. 4(b).  Without a timely filed notice of appeal, this Court is
without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744
S.W.2d 96 (Tex. Crim. App. 1988).  Under the circumstances, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996).

In his response to our notice that the appeal was not timely perfected, appellant states that
he was abandoned by counsel.  Appellant must await this Court's mandate of dismissal, after which he may
raise this matter in a post-conviction application for writ of habeas corpus.  Tex. Code Crim. Proc. Ann.
art. 11.07, § 2 (West Supp. 1997).

The appeal is dismissed.


Before Justices Powers, Jones and Kidd

Dismissed for Want of Jurisdiction

Filed:   June 12, 1997

Do Not Publish